Title: From John Adams to Moses Brown, 30 May 1799
From: Adams, John
To: Brown, Moses



Sir
Quincy May 30th 1799

As you are under sailing orders for the west Indies & as I have received a petition from several merchants that you may be permitted to take under your convoy certain merchants vessels bound to the West Indies, & there is not time to wait for further orders from the Secy of the Navy; you are hereby permitted to take under your convoy any merchant vessel that may be ready to sail when you shall put to sea.
I am Sir with great esteem / your humble servant
